304 S.W.3d 242 (2009)
James O. RICHARDSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70216.
Missouri Court of Appeals, Western District.
December 29, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Application for Transfer Denied March 23, 2010.
Kent Denzel, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge, and JAMES E. WELSH, Judge.
Prior report: 234 S.W.3d 626.

ORDER
PER CURIAM:
James Richardson appeals the denial of his Rule 29.15 motion after an evidentiary hearing. On appeal, Richardson claims that the circuit court clearly erred in denying his motion because he received ineffective assistance of counsel at trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).